IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

G.M., THE FATHER OF S.B.M.,           NOT FINAL UNTIL TIME EXPIRES TO
L.M., AND C.M., MINOR ETC.,           FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D16-1538
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Terry P. Roberts, Tallahassee, for Appellant, G.M. Leonard T. Helfand, Tallahassee,
for Appellant, C.M.

Dwight O. Slater, Appellate Counsel, Tallahassee, for Florida Department of
Children and Families. Kelley Schaeffer of Guardian ad Litem Program, Sanford,
for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY, and WINSOR, JJ., CONCUR.